Case: 17-13546   Date Filed: 07/12/2018    Page: 1 of 4


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13546
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 7:15-cv-00181-WLS



BEVERLY CONNEY-MANNING,

                                               Plaintiff-Appellant,

versus

THOMAS COUNTY BOARD OF COMMISSIONERS,
d.b.a Thomas County Sheriffs Office, et al.,

                                               Defendants,

SHERIFF CARLTON POWELL,

                                               Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (July 12, 2018)
                Case: 17-13546      Date Filed: 07/12/2018      Page: 2 of 4


Before WILSON, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

       Beverly Conney-Manning appeals pro se from the district court’s grant of

summary judgment in favor of Defendant Carlton Powell on her claim of

employment discrimination in violation of 42 U.S.C. § 2000e-2(a)(1). Conney-

Manning contends the district court erred by determining she resigned her position

voluntarily. After careful review,1 we affirm.

       Conney-Manning’s brief on appeal fails to address the reasoning underlying

the district court’s conclusion that Conney-Manning resigned voluntarily. Instead,

she argues in conclusory fashion only that “[i]t is factual and clear that my thought

process according to prior and previous interactions with the Appellee lead [sic]

me to believe that I was fired and chose resignation as a lesser consequence on my

future career options.” Br. of Appellant at 2 (emphasis added). Under our

precedent, whether a resignation is involuntary does not depend on the employee’s

subjective view of the options available to her; it depends on an objective view of

the facts. See Hargray v. City of Hallandale, 57 F.3d 1560, 1568 (11th Cir. 1995)

(“[T]he assessment [of] whether real alternatives were offered is gauged by an


       1
         “We review a district court’s grant of summary judgment de novo, viewing the facts—
as supported by the evidence in the record—and reasonable inferences from those facts in the
light most favorable to the nonmoving party.” Young v. City of Palm Bay, 358 F.3d 859, 860
(11th Cir. 2004).



                                              2
               Case: 17-13546     Date Filed: 07/12/2018     Page: 3 of 4


objective standard rather than by the employee’s purely subjective evaluation; that

the employee may perceive his only option to be resignation . . . is irrelevant.”

(alterations in original) (quotation omitted)). Moreover, we have explained that

“the mere fact that the [employee is given a choice] between comparably

unpleasant alternatives . . . does not of itself establish that a resignation was

induced by duress or coercion, [and] hence was involuntary.” Id. (second

alteration in original) (quotation omitted). On the contrary, “[r]esignations

obtained in cases where an employee [wa]s faced with [the] unpleasant

alternatives” of resigning or facing a possible termination are nonetheless

voluntary because the employee could have chosen to “stand pat and fight.” Id.

(quotation omitted).

      Here, the evidence objectively demonstrates Conney-Manning offered to

resign rather than continue her appeal and run the risk that a termination might

appear on her employment record. Whether she subjectively believed that was her

only option because she concluded the appeal would not resolve in her favor is

irrelevant. Under our precedent, the district court did not err in determining there

was no genuine issue of material fact as to whether Conney-Manning’s resignation

was voluntary.

      To the extent Conney-Manning wishes to challenge the significance of that

conclusion—or any other aspect of the district court’s opinion—she presents no


                                            3
                Case: 17-13546      Date Filed: 07/12/2018      Page: 4 of 4


argument. We construe pro se briefs liberally, but any “issues not briefed on

appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (emphasis removed). Similarly, we decline to consider

(or speculate as to any arguments based on) documents Conney-Manning included

in her appendix but did not present to the district court. Conney-Manning offers no

explanation for why her counsel 2 failed to present those documents to the district

court in the first instance, and she offers no reason why we should consider them

for the first time on appeal. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d
1324, 1331 (11th Cir. 2004); Shahar v. Bowers, 120 F.3d 211, 212 (11th Cir. 1997)

(en banc). We therefore affirm the judgment of the district court.

       AFFIRMED.




       2
         Although she filed this appeal pro se, Conney-Manning was represented by counsel
before the district court.
                                              4